         Case 1:18-cv-02929-RBW Document 33 Filed 07/23/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                       )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )
                                              )      Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official              )
capacity as Secretary of Health and           )
Human Services,                               )
                                              )
               Defendant.                     )
                                              )

                                      NOTICE OF ERROR

       The Secretary of Health and Human Services respectfully notifies the Court of an error in

his recent reply brief, ECF No. 32. In that brief, the Secretary said that, since August 2018, only

two claims for continuous glucose monitor coverage had been submitted for Ms. Lewis, both of

which had been paid. Id. at 8. Ms. Lewis’s counsel has brought to the Secretary’s attention a

third such claim, which was denied. Upon investigation, it appears that this third claim was

submitted in Louisiana, and therefore was not processed by the Medicare administrative

contractor responsible for Massachusetts (where Ms. Lewis principally resides), which has been

instructed to process Ms. Lewis’s claims as described in the Young Declaration, ECF No. 32-1.

The Secretary is working to reverse this erroneous denial and to determine whether any other

such claims have been submitted outside of Ms. Lewis’s or Dr. Bloom’s home jurisdictions.

Once he has gathered that information, the Secretary will move this Court for leave to file a

corrected reply brief.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General
         Case 1:18-cv-02929-RBW Document 33 Filed 07/23/19 Page 2 of 2




                                           MICHELLE BENNETT
                                           Assistant Director, Federal Programs Branch

                                           /s/ James Bickford
                                           JAMES BICKFORD
                                           Trial Attorney (N.Y. Bar No. 5163498)
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, NW
                                           Washington, DC 20530
                                           James.Bickford@usdoj.gov
                                           Telephone: (202) 305-7632
                                           Facsimile: (202) 616-8470

Date: July 23, 2019                        Counsel for Defendant




                                     -2-
